Title: To James Madison from William Jarvis, 20 August 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 20th: Aug: 1807

As Colo: Sparhawk with his daughter, Miss Sparhawk, will probably pass through Washing on thier journey to Alexandria, to embark for this port, and will doubtless be highly flattered by being made known to yourself & Lady, I pray you Sir to allow me the honor of introducing them, and to excuse the liberty I have taken on so small an acquaintance, which nothing but your great goodness would have made me venture to do.  Assuring you of my most perfect Respect I have the honor to be Sir, Yr Mo: Ob: Servt.

William Jarvis

